Citation Nr: 1107181	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  08-06 027	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis of the left 
upper extremity.

3.  Entitlement to service connection for arthritis of left lower 
extremity.

4.  Entitlement to service connection for a bilateral hearing 
loss disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to special monthly pension based on the need for 
regular aid and attendance. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD
P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1966 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in September 2002 and in September 
2006 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

In the rating decision in September 2002, the RO denied a claim 
for special monthly pension based on the need for regular aid and 
attendance or on account of being housebound.  While on appeal, 
in a rating decision in November 2004, the RO granted special 
monthly pension by reason of being housebound, but continued to 
deny special monthly pension based on the need for aid and 
attendance.  

The claims of service connection for a bilateral hearing loss 
disability and for tinnitus and the claim for special monthly 
pension based on the need for regular aid and attendance are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.  


FINDINGS OF FACT

1.  Hypertension was not affirmatively shown to have been present 
in service; hypertension as a chronic disease was not manifested 
to a compensable degree within one year from the date of 
separation from service; and hypertension, first diagnosed after 
service beyond the one-year presumptive period for hypertension 
as a chronic disease, is unrelated to an injury, disease, or 
event in service.




2.  Arthritis of the left upper extremity was not affirmatively 
shown to have been present in service; arthritis as a chronic 
disease was not manifest to a compensable degree within one year 
of separation from service; and arthritis of the left upper 
extremity, first documented after service, beyond the one-year 
presumptive period for arthritis as a chronic disease, is 
unrelated to an injury or disease or event in service.

3.  Arthritis of the left lower extremity was not affirmatively 
shown to have been present in service; arthritis as a chronic 
disease was not manifest to a compensable degree within one year 
of separation from service; and arthritis of the left lower 
extremity, first documented after service, beyond the one-year 
presumptive period for arthritis as a chronic disease, is 
unrelated to an injury or disease or event in service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service and 
hypertension as a chronic disease may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010). 

2.  Arthritis of the left upper extremity was not incurred in or 
aggravated by service and arthritis of the left upper extremity 
as a chronic disease may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

3.  Arthritis of the left lower extremity was not incurred in or 
aggravated by service and arthritis of the left lower extremity 
as a chronic disease may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter in August 
2005.  The Veteran was notified of the type of evidence needed to 
substantiate a claim of service connection, namely, evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during service.  
The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies and 
that he could submit records not in the custody of a Federal 
agency, such as private medical records or authorize VA to obtain 
private medical records on his behalf.


As for content and timing of the VCAA notice, the notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence); and of Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice). of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except for 
provisions for the effective date of a claim and for the degree 
of disability. 

As the claims decided in this decision are denied, no effective 
date or disability rating can be assigned as a matter of law, so 
the limited content error did not effect the essential fairness 
of the adjudication of the claims. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  

The RO has obtained the service treatment records, VA treatment 
records, and private medical records.  

On the claims decided, in the absence of competent medical 
evidence, suggesting a nexus between the claimed disabilities and 
an injury, disease, or event in service, but is too equivocal or 
lacking specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology, there is no 
possible association with service, and a VA medical examination 
or medical opinion is not required under the duty to assist.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-
84 (2006).  






The Veteran was granted disability benefits by the Social 
Security Administration, (SSA) beginning in 2000.  As the Veteran 
has not argued that the SSA records are relevant, VA is under no 
duty to obtain the records.  Golz v. Shinseki, 590 F.3d 1317 
(2010) (there is no such duty to assist when there is no 
indication the SSA records are potentially relevant to the claim 
at issue).

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts

On entrance examination, blood pressure was 120/80 and no left 
upper or lower extremity abnormality was noted.  The remainder of 
the service medical records contain no complaint, finding, 
history, treatment, or diagnosis of hypertension or of arthritis 
of the left upper or lower extremity.  The records do show that 
in May 1968 the Veteran suffered a mild contusion and abrasion of 
the left patella and an X-ray was negative.  On separation 
examination, the Veteran denied a history of abnormal blood 
pressure, arthritis, joint deformity, a painful shoulder or 
elbow, or knee problem.   On examination, blood pressure was 
130/80.  No upper or lower extremity abnormality was found on 
examination and no pertinent defect or diagnosis was listed.  

After service, private medical records show that from January to 
March 1994 the Veteran complained that for several months he had 
been dragging his left foot.  He also complained of left arm and 
left leg stiffness and weakness.  There was no history of trauma 
or of known antecedent event.  X-rays showed arthritis of the 
left hand, left hip, and left foot.  After a MRI, a myelogram, a 
CT scan, the assessment was cervical myelopathy due to cervical 
spine stenosis.  

One physician, who specialized in arthritis, stated that the left 
side neurological deficits were due to severe cervical spine 
stenosis.  A second physician, who specialized in neurosurgery, 
stated that the Veteran's symptoms were due to cervical 
myelopathy due to cervical spine stenosis.  In March 1994, the 
Veteran underwent a bilateral cervical laminectomy and a 
foraminotomy at C5 to 6 on the left.  After surgery, the Veteran 
still had some weakness in the left lower extremity, but it had 
improved.  

Private records show that in November 1999 the Veteran complained 
on continued left knee symptoms.  The pertinent finding was 
normal knee, except for spasticity, which was associated with 
cervical myelopathy.  In September 2000, a private physician 
stated that the Veteran's left hip, including arthritis, left 
knee decompensation were most likely due to cervical myelopathy.  

In May 2002, a private physician reported a diagnosis of high 
blood pressure.  Other private records document elevated blood 
pressure readings from 1993. 

VA records in February 2003 document hypertension.

On VA examination in October 2003, there was a 20 year history of 
hypertension and the Veteran had been on medication for 9 years.  
X-rays of the left knee showed minimal degenerative changes.  
 
Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, such as 
hypertension or arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1112 and 
38 C.F.R. §§ 3.307(a), 3.309(a).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, 
the provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 





Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board")).

Analysis 

Hypertension 

For the purpose of the analysis, hypertension is defined as 
diastolic blood pressure that is predominantly 90 millimeters 
(mm.) or greater, and isolated systolic hypertension is defined 
as systolic blood pressure that is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm.  38 
C.F.R. § 4.104, Diagnostic Code 7101.  Also predominant readings 
of 140/90 or higher are recognized as hypertensive.  Dorland's 
Illustrated Medical Dictionary 909 (31st ed. 2007).  

On the basis of the service treatment records alone, blood 
pressure readings of 120 (systolic)/80 (diastolic) and 130 
(systolic)/80 (diastolic) by any definition are not hypertensive, 
that is, diastolic predominantly 90 or greater, or systolic 
predominantly 160 or greater with a diastolic less than 90, or 
predominantly 140/90 or higher, and hypertension was not 
affirmatively shown to have been present during service, and 
service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) (affirmatively showing inception in service) is not 
established.  

As hypertension was not noted in service, as there is no 
competent evidence either contemporaneous with or after service 
that elevated blood pressure readings were otherwise noted, that 
is, observed during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology under 
38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 
488, 495-96 (1997).  

As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d), the record shows that in May 
2002 a private physician reported a diagnosis of high blood 
pressure.  Other private records document elevated blood pressure 
readings from 1993.  On VA examination in October 2003, there was 
a 20 year history of hypertension and the Veteran had been on 
medication for 9 years.  

Under 38 U.S.C.A. § 1154, lay evidence can serve to support a 
claim for service connection.  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159; Layno v. Brown, 6 
Vet. App. 465, 69 (1994) (A witness must have personal knowledge 
in order to be competent to testify to a matter; personal 
knowledge is that which comes to the witness through the use of 
the senses.).  

Although the Veteran is competent to describe symptoms, which are 
personally experienced, hypertension as a disease is not a 
condition under case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of hypertension is therefore medical in nature, that 
is, not capable of lay observation, and competent medical 
evidence is needed to substantiate the claim. 



See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 
3.159.

Also, under certain circumstances, a lay person is competent to 
identify a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is 
competent to offer an opinion on a simple medical condition.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377. 

As the presence or diagnosis of hypertension cannot be made by 
the Veteran as a lay person based on mere personal observation, 
that is, perceived by visual observation or by any other of the 
senses, hypertension is not a simple medical condition that the 
Veteran is competent to identify.  And it is not argued or shown 
that the Veteran is otherwise qualified through specialized 
education, training, or experience to offer a diagnosis of 
hypertension.







Where, as here, there is a question of the presence or a 
diagnosis of hypertension, not capable of lay observation by case 
law, and hypertension is not a simple medication condition under 
Jandreau for the reason expressed, to the extent the Veteran's 
statements are offered as proof of the presence of hypertension 
in service or before 1983, the Veteran's statements are not 
competent evidence, and the statements are excluded, that is, not 
admissible as evidence, and the statements are not to be 
considered as competent evidence favorable to claim.  

As for the Veteran describing a contemporaneous medical 
diagnosis, there is no medical diagnosis by history or finding 
before 1983.  As for symptoms described by the Veteran that later 
support a diagnosis by a medical professional, there is no 
evidence that a health-care professional diagnosed hypertension 
before 1983 and associated hypertension with an injury, disease, 
or event in service. 

To the extent the Veteran has expressed the opinion that he had 
elevated blood pressure on separation examination and that 
hypertension is related to service, the Veteran's opinion as a 
lay person is limited to inferences that are rationally based on 
the Veteran's perception and does not require specialized 
education, training, or experience.

Here the question of the relationship between hypertension and an 
injury, disease, or even in service is not a simple medical 
condition as the Veteran as a lay person is not competent to 
declare either the presence or diagnosis of hypertension based on 
personal observation, so that any inference based on what is not 
personally observable cannot be competent lay evidence.  And it 
is not argued or shown that the Veteran is otherwise qualified 
through specialized education, training, or experience to offer 
an opinion on the relationship between hypertension and an 
injury, disease, or event in service.  






As for presumptive service connection for hypertension as a 
chronic disease under 38 C.F.R. §§ 3.307 and 3.309, elevated 
blood pressure readings were first documented in 1993 and in 2003 
there was a 20 year history of hypertension.  While the exact 
date of onset of hypertension is not clear, there is no history 
or findings that hypertension was manifested before 1983, which 
is well beyond is beyond the one-year presumptive period after 
discharge from service in 1969 for presumptive service connection 
for hypertension as a chronic disease. 
38 C.F.R. §§ 3.307 and 3.309.

In the absence of credible evidence of persistent or recurrent 
symptoms of hypertension since service or an equivocal medical 
nexus opinion about hypertension and a possible association with 
an injury, disease, or event in service, a VA medical examination 
or medical opinion is not required to decide the claim under 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

As there is no competent and credible evidence favorable to 
claim, the preponderance of the evidence is against the claim, 
and the benefit of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Arthritis of the Left Upper and Lower Extremities 

On the basis of the service treatment records alone, arthritis of 
the left upper and lower extremities was not affirmatively shown 
to have been present during service, and service connection under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively 
showing inception in service) is not established.  

As arthritis was not noted in service, as there is no competent 
evidence either contemporaneous with or after service that 
arthritis was otherwise noted, that is, observed during service, 
the principles of service connection pertaining to chronicity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) do not 
apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  



As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d), private medical records show 
that from January to March 1994 the Veteran complained that for 
several months he had been dragging his left foot.  He also 
complained of left arm and left leg stiffness and weakness.  
There was no history of trauma or of known antecedent event.  X-
rays showed arthritis of the left hand, left hip, and left foot.  
In September 2000, a private physician stated that the Veteran's 
left hip, including arthritis, and left knee decompensation were 
most likely due to cervical myelopathy.  On VA examination in 
October 2003, X-rays of the left knee showed minimal degenerative 
changes.

Under 38 U.S.C.A. § 1154, lay evidence can serve to support a 
claim for service connection.  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159; Layno v. Brown, 6 
Vet. App. 465, 69 (1994) (A witness must have personal knowledge 
in order to be competent to testify to a matter; personal 
knowledge is that which comes to the witness through the use of 
the senses.).  

Although the Veteran is competent to describe symptoms, which are 
personally experienced, arthritis is not a condition under case 
law that has been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of arthritis is 
therefore medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the presence 
of observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).



Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 
3.159.

Also, under certain circumstances, a lay person is competent to 
identify a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is 
competent to offer an opinion on a simple medical condition.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377. 

As the presence or diagnosis of arthritis cannot be made by the 
Veteran as a lay person based on mere personal observation, that 
is, perceived by visual observation or by any other of the 
senses, arthritis is not a simple medical condition that the 
Veteran is competent to identify.  And it is not argued or shown 
that the Veteran is otherwise qualified through specialized 
education, training, or experience to offer a diagnosis of 
arthritis.

Where, as here, there is a question of the presence or a 
diagnosis of arthritis, not capable of lay observation by case 
law, and arthritis is not a simple medication condition under 
Jandreau for the reason expressed, to the extent the Veteran's 
statements are offered as proof of the presence of arthritis in 
service or before 1994, the Veteran's statements are not 
competent evidence, and the statements are excluded, that is, not 
admissible as evidence, and the statements are not to be 
considered as competent evidence favorable to claim.  





As for the Veteran describing a contemporaneous medical 
diagnosis, there is no medical diagnosis by history or finding of 
arthritis before 1994.  As for symptoms described by the Veteran 
that later support a diagnosis by a medical professional, there 
is no evidence that a health-care professional diagnosed 
arthritis before 1994 and associated arthritis with an injury, 
disease, or event in service. 

To the extent the Veteran has expressed the opinion that 
arthritis is due to loading trucks and delivering heavy equipment 
and parts in service, the Veteran's opinion as a lay person is 
limited to inferences that are rationally based on the Veteran's 
perception and does not require specialized education, training, 
or experience.

Here the question of the relationship between arthritis and an 
injury, disease, or even in service is not a simple medical 
condition as the Veteran as a lay person is not competent to 
declare either the presence or diagnosis of arthritis based on 
personal observation, so that any inference based on what is not 
personally observable cannot be competent lay evidence.  And it 
is not argued or shown that the Veteran is otherwise qualified 
through specialized education, training, or experience to offer 
an opinion on the relationship between arthritis and an injury, 
disease, or event in service.  

As for presumptive service connection for arthritis as a chronic 
disease under 38 C.F.R. §§ 3.307 and 3.309, arthritis of the left 
hand, left hip, and left foot by X-ray were first documented in 
1994 and arthritis of the left knee by X-ray was first documented 
in 2003.  In either event, arthritis in 1994 or arthritis in 2003 
is well beyond is beyond the one-year presumptive period after 
discharge from service in 1969 for presumptive service connection 
for arthritis as a chronic disease. 
38 C.F.R. §§ 3.307 and 3.309.

In the absence of credible evidence of persistent or recurrent 
symptoms of arthritis  since service or an equivocal medical 
nexus opinion about arthritis and a possible association with an 
injury, disease, or event in service, a VA medical examination or 
medical opinion is not required to decide the claim under 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

As there is no competent and credible evidence favorable to 
claim, the preponderance of the evidence is against the claim, 
and the benefit of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension is denied.

Service connection for arthritis of the left upper extremity is 
denied.

Service connection for arthritis of the left lower extremity is 
denied.


REMAND

On the claim for special monthly pension based on the need for 
regular aid and attendance, while on appeal, in a rating decision 
in November 2004, the RO granted special monthly pension by 
reason of being housebound, but denied special monthly pension 
based on the need for aid and attendance.  In the notice of the 
rating decision to the Veteran, the RO stated that the grant of 
housebound benefits is considered a full grant of the claim on 
appeal. 

Although the grant of special monthly pension by reason of being 
housebound was characterized as a full grant, special monthly 
pension based on the need for aid and attendance is a greater 
benefit.  As the claim for special monthly pension was not 
granted to the maximum level allowed by law, the claim is not a 
finally adjudicated claim and the part of the claim, namely, 
special monthly pension based on the need for aid and attendance, 
remains on appeal.  38 C.F.R. § 3.160.  And further procedural 
development is needed. 

On the claims of service connection for a bilateral hearing loss 
disability and for tinnitus, the Veteran failed to report for a 
VA audiology examination in July 2010.  

In correspondence received by the Board in December 2010, the 
Veteran stated that he had missed his scheduled examination due 
to unexpected transportation problems and requested that his 
examination be re-scheduled.  As good cause for  failure to 
report for a VA audiology examination is shown, the examination 
should be rescheduled. 38 C.F.R. § 3.655(a). 

Accordingly, the case is REMANDED for the following action:

1.  On the claim for special monthly 
pension based on the need for regular aid 
and attendance, afford the Veteran the 
opportunity to submit additional evidence 
and argument.  Then furnish the Veteran 
and his representative a supplement 
statement of the case, addressing the 
claim, unless the Veteran withdraws the 
claim.

2.  Afford the Veteran a VA audiology 
examination to determine:

a).  Whether the Veteran has a hearing 
loss disability under 38 C.F.R. § 3.385 or 
tinnitus or both; and, if so, 

b).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), that 
the current hearing loss disability or 
tinnitus or both are related to noise 
exposure in service as the Veteran worked 
in supply and was exposed to noise 
associated with supply activities around a 
motor pool and a maintenance shop of an 
artillery unit.


The VA examiner is asked to consider that 
the Veteran is competent to describe 
impaired hearing and tinnitus even though 
neither was identified or documented in 
service.

If, however, after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because an opinion on causation is beyond 
what may be reasonably concluded based on 
the evidence of record and current medical 
knowledge.

The Veteran's file should be made 
available to the examiner for review.

3.  After the development has been 
completed, adjudicate the claims of 
service connection for a bilateral hearing 
loss disability and for tinnitus.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).












These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


